DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 05/19/2020.

Allowable Subject Matter
3.	Claims 1-10 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Kumar et al. does not teach or suggest picking up the input signal (X); b. computing an output signal (RI) as a correlation from the picked-up input signal (X) and a chirp reference signal (CR) via a correlator (30); c. computing an absolute value (XB) of the input signal (X) from the input signal (X) via an absolute-value generator (41); d. computing an absolute value (RIB) of the output signal (R1) from the output signal (R1); e. computing a phase difference (P) between the input signal (X) and the output signal (R1); f. computing a synthesized interference signal (R2) from the absolute value (XB) of the input signal (X), the absolute value (RIB) of the output signal (R1) and the phase difference (P) by means of a rotator (60); and g. computing a residual signal (DR) as a difference from the output signal (R1) and the synthesized interference signal (R2).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar et al. (US 20130322584) disclose systems and methods are provided for fast and precise estimation of frequency with relatively minimal sampling and relatively high tolerance to noise.
Omoto et al. (US 20060233225) disclose a frequency synchronization method for simultaneously correcting shift in frequency and absolute phase in a reception signal, based on a single synchronization symbol.
Wakamatsu et al. (US 20040052319) disclose a modulation method applies an inverse Fourier transform to 2n primary modulated (QPSK, 16ASAM, etc.) transmitted signal symbols to form 2n number of subcarriers orthogonal to each other on the frequency axis.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/           Primary Examiner, Art Unit 2631